Sup. Ct. Fla. Application for stay of execution of sentence of death, scheduled for Tuesday, March 4, 1986, presented to Justice Powell, and by him referred to the Court, is granted pending the disposition by this Court of the petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay terminates automatically. In the event the petition for writ of certiorari is granted, this stay shall continue pending the issuance of the mandate of this Court. Motion for leave to supplement the petition for writ of certiorari is granted. Supplement is to be filed on or before March 28, 1986. Response to the supplement shall be filed on or before April 11, 1986. Motion to defer consideration of the petition for writ of certiorari is granted pending receipt of the supplement to the petition and the response thereto.